Citation Nr: 0912642
Decision Date: 04/03/09	Archive Date: 06/02/09

Citation Nr: 0912642	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-03 880	)	DATE APR 03 2009
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1997 to July 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

On his February 2003 hearing election form, as part of his 
substantive appeal (VA Form 9, Appeal to the Board), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  Records show a hearing was scheduled 
for August 2005, and that a letter was mailed to the Veteran 
the month prior - in July 2005, notifying him of the date, 
time, and location of that hearing.  But the U.S. Postal 
Service returned the letter to the RO because it was 
undeliverable, as there was no such street address as listed.  
And as a result, the Veteran failed to report for the hearing 
on the date it was scheduled to be held.  After further 
review of his claims file, however, it appeared that his July 
2005 hearing notification letter was sent to an incorrect 
address.  The RO mailed the rating decision and statement of 
the case (SOC), as well as the Veteran's supplemental SOC 
(SSOC), to "224-63 64th Avenue," his correct address, but 
mailed the notice of his Travel Board hearing to "224-63 6th 
Avenue," an incorrect address.  See 38 C.F.R. § 19.30(a) (the 
RO must furnish the SOC to an appellant at the address of 
record).  According to his VA examination reports and other 
documents associated with his claims file, the "64th Avenue" 
address was listed as the one to use (at least at that time), 
and he had always received correspondence at that address.  
On the other hand, the one mailing to the "6th Avenue" 
address was returned to the RO as undeliverable.  And as an 
unfortunate consequence, he did not receive timely notice of 
his August 2005 travel Board hearing - which, itself, was 
justification for his failure to appear for the proceeding.



From all accounts, it appeared there was an administrative 
error by the RO in the transcription of the Veteran's address 
when mailing the notice of that hearing, and thus, notice was 
not sent in the regular course of government action.  This, 
in turn, meant the "the presumption of [administrative] 
regularity [that] supports the official acts of public 
officers," Butler v. Principi, 244 F.3d 1337, 1340 (2001), 
did not apply.  See, too, Schoolman v. West, 12 Vet. App. 
307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  And while the Board acknowledged that 
the Veteran had not contended that he did not actually 
receive that notice of his hearing, the evidence of record 
was still sufficient to rebut the presumption of regularity 
to presume he did.  

Therefore, inasmuch as he should have been provided another 
opportunity for a hearing before deciding his appeal, and 
other compelling reasons, the Board, in December 2005, 
remanded the claim for service connection for right ear 
hearing loss to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration - 
including rescheduling the Veteran for a hearing.  38 C.F.R. 
§ 20.700 (2008).  See also Schoolman, supra.  Quite notably, 
though, even after the AMC rescheduled him for a Travel Board 
hearing to comply with the Board's remand directive, the 
Veteran failed to report for the hearing scheduled for 
December 2007, apparently without explanation or a request to 
reschedule his hearing - although, ultimately, as discussed 
below, this proved to not be the case.  Consequently, based 
on the limited information available at that time, the Board 
deemed his hearing request withdrawn.  38 C.F.R. § 20.704(d).  
Thereafter, on August 19, 2008, the Board considered all 
evidence of record available to it and proceeded to deny the 
Veteran's appeal for service connection for right ear hearing 
loss.  




ORDER TO VACATE

The Board, however, may vacate an appellate decision at any 
time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  

The Board recently received a large amount of mail from the 
New York RO (NYRO) concerning cases the Board either already 
decided - like this one at hand, or which are here at the 
Board awaiting appellate review.  And, unfortunately, 
although this mail was in the NYRO's custody for quite some 
time, it was not previously associated with the Veterans' 
claims file or considered by the NYRO in adjudicating his 
claim.  This apparently occurred in this instance.  Although 
he submitted important evidence in January 2008, the NYRO 
failed to associate this mail with his claims file by 
immediately forwarding this additional evidence to the Board.

In this regard, prior to the Board issuing the August 19, 
2008 decision denying the Veteran's claim for service 
connection for right ear hearing loss, and concluding that he 
had failed to report for his rescheduled Travel Board 
hearing, he already had submitted a hearing request response 
form and supporting statement to the NYRO, dated in January 
2008.  This form and statement indicated he wanted a 
videoconference hearing instead of a Travel Board hearing.  
The statement also listed a new address, "61 Vincent Place, 
Lynbrook, NY 11563."  He asserted that this address should 
have been previously updated as his address of record, which, 
given the procedural irregularities in this case, the Board 
does not dispute.  It appears the prior notification of his 
Travel Board hearing, scheduled for December 2007, was sent 
to his old address.  



As this additional evidence was crucial and pertinent to his 
appeal insofar as maintaining his request for a hearing 
before the Board, this provides grounds for vacating the 
Board's August 19, 2008 decision.

The Veteran must be rescheduled for the requested 
videoconference hearing, although this will be further 
addressed in a separate remand of his claim.

Accordingly, the August 19, 2008 Board decision, denying 
service connection for hearing loss of the right ear, is 
vacated.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0828090	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

On his February 2003 hearing election form, as part of his 
substantive appeal (VA Form 9, Appeal to the Board), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  Records show a hearing was scheduled 
for August 2005, and that a letter was mailed to the veteran 
the month prior - in July 2005, notifying him of the date, 
time, and location of that hearing.  But the U.S. Postal 
Service returned the letter to the RO because it was 
undeliverable, as there was no such street address as listed.  
And as a result, the veteran failed to report for the hearing 
on the date it was scheduled to be held.  After further 
review of his claims file, however, it appeared that his July 
2005 hearing notification letter was sent to an incorrect 
address.  The RO mailed the rating decision and statement of 
the case (SOC), as well as the veteran's supplemental SOC 
(SSOC), to "224-63 64th Avenue," his correct address, but 
mailed the notice of his Travel Board hearing to "224-63 6th 
Avenue," an incorrect address.  See 38 C.F.R. § 19.30(a) (the 
RO must furnish the SOC to an appellant at the address of 
record).  According to his VA examination reports and other 
documents associated with his claims file, the "64th Avenue" 
address is listed as the one to use, and he had always 
received correspondence at this address.  On the other hand, 
the one mailing to the "6th Avenue" address was returned to 
the RO as undeliverable.  And as an unfortunate consequence, 
he did not receive timely notice of his August 2005 
travel Board hearing - which, itself, was justification for 
his failure to appear for the proceeding.



From all accounts, it appeared there was an administrative 
error by the RO in the transcription of the veteran's address 
when mailing the notice of his hearing, and thus, notice was 
not sent in the regular course of government action.  This, 
in turn, meant the "the presumption of [administrative] 
regularity [that] supports the official acts of public 
officers," Butler v. Principi, 244 F.3d 1337, 1340 (2001), 
did not apply.  See, too, Schoolman v. West, 12 Vet. App. 
307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  And while the Board acknowledged that 
the veteran had not contended that he did not actually 
receive that notice of his hearing, the evidence of record 
was still sufficient to rebut the presumption of regularity 
to presume he did.  

Therefore, inasmuch as he should have been provided another 
opportunity for a hearing before deciding his appeal, and 
other compelling reasons, the Board, in December 2005, 
remanded the claim for service connection for right ear 
hearing loss to the RO, via the Appeals Management Center 
(AMC), for additional development and consideration - 
including rescheduling the veteran for a hearing.  38 C.F.R. 
§ 20.700 (2007).  See also Schoolman, supra.  Quite notably, 
though, even after the AMC rescheduled him for a Travel Board 
hearing to comply with the Board's remand directive, the 
veteran failed to report for the hearing scheduled for 
December 2007.  He has not explained his absence or requested 
to again reschedule his hearing.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

In June 2007, the AMC issued a SSOC continuing to deny the 
claim and returned the file to the Board for further 
appellate review.  


FINDING OF FACT

The veteran does not have sufficiently severe hearing loss in 
his right ear to be considered a disability by VA standards, 
irrespective of whether the hearing loss in this ear dates 
back to his military service.



CONCLUSION OF LAW

The veteran does not have a right ear hearing loss disability 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service or that is proximately due to, the result 
of, or chronically aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 3.383, 3.385, 4.1, 4.2 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2003.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of his claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), VA treatment 
records, and arranged for several VA audiological 
examinations to assess the etiology and severity of his 
hearing loss - albeit, as will be explained, repeatedly to 
no avail.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
He also submitted personal statements and representative's 
statements on his behalf.  Therefore, the Board is satisfied 
the RO/AMC made reasonable efforts to obtain any identified 
medical records.  

As alluded to, following the Board's December 2005 remand, 
the RO/AMC had the veteran examined at least twice to try and 
ascertain the severity and etiology of any hearing loss in 
his right ear.  Unfortunately, two VA audiological 
examinations provided in May and August 2006 were deemed to 
be unreliable for rating purposes by the respective 
examiners, themselves.  Under 38 C.F.R. §§ 4.1 and 4.2 
(2007), the Board has a duty to ensure that any VA 
compensation examination that is performed is adequate for 
rating purposes.  However, to this end, according to a 
September 2006 report of contact (VA Form 119), a veteran's 
service representative spoke with the Chief of Audiology at 
the New York VA Medical Center (VAMC) concerning the results 
of those May and August 2006 hearing evaluations.  
The Audiology Chief indicated he reviewed both examination 
reports and restated that the testing results contained data 
that was inconsistent for rating purposes.  


The Audiology Chief acknowledged that he could not explain 
the reason for this inconsistency, and that he was uncertain 
whether the veteran was intentionally trying to influence the 
results such as by lying in his responses, although when 
questioned further about this the Audiology Chief added that 
he suspected, though was uncertain, the veteran was being 
uncooperative.  In any event, the Audiology Chief indicated 
there was no point in scheduling yet another VA examination 
- believing that it would be unreliable again because of 
compromised results.  Consequently, there is no point in 
again remanding this case to have the veteran reexamined 
because this would serve no constructive purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The net result of this unfortunate circumstance is that the 
Board is left to evaluate the merits of the veteran's claim 
based on the evidence already of record.  Cf. 38 C.F.R. 
§ 3.655.  There is a report on file from an earlier VA 
audiological examination in December 2002 to assist in this 
regard.  But, as will be explained, it does not show he has 
sufficiently severe hearing loss in his right ear to be 
considered an actual disability by VA standards (i.e., 
hearing loss in this ear sufficient to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385).  So his claim 
must be denied, as the preponderance of the available 
evidence is unfavorable.

II.  Establishing Entitlement to Service Connection for 
Hearing Loss Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Organic diseases 
of the nervous system, such as sensorineural hearing loss, 
also may be presumed to have been incurred in service 
if manifested to an initial degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  .  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  



Here, unfortunately, most fatal to the claim is that there 
simply is no medical evidence confirming the veteran has 
sufficiently severe hearing loss in his right ear to be 
considered an actual disability by VA standards, i.e., 
evidence establishing any hearing loss he has in this ear is 
severe enough to meet the threshold minimum requirements of 
38 C.F.R. § 3.385.  As mentioned, proof of current disability 
is perhaps the most fundamental requirement for establishing 
entitlement to service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation only may be awarded to an applicant who has 
disability on the date of his application, not for past 
disability).  A review of the post-service medical records 
reveals that at no time since service has the veteran's right 
ear hearing loss satisfied the standards of 38 C.F.R. § 
3.385.  See also Hensley, 5 Vet. App. 157.

Concerning this, both June and August 2002 VA treatment 
records note the veteran had speech recognition of 100 
percent.  His auditory thresholds were identical for both 
audiograms, at 10, 10, 5, and 10 dB for the frequencies at 
500, 1000, 2000, and 4000 Hertz.  

A March 2003 VA treatment record reiterated the veteran had 
100 percent speech recognition.  He also had hearing levels 
of 35, 25, 20, 25, and 20 dB for the respective frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  

An August 2003 VA treatment record again noted that he had 
100 percent speech recognition.  He also had hearing levels 
of 35, 25, 20, 25, and 20 dB for the respective frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  

A September 2003 VA treatment record noted the veteran still 
had 100 percent speech recognition.  He also had hearing 
levels of 30, 25, 20, 20, and 25 dB for the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  



Perhaps most importantly, a December 2002 VA audiological 
compensation examination also failed to find hearing loss, 
rather diagnosing him with "normal hearing" in the right 
ear.  That examination reaffirmed he had 100 percent speech 
recognition.  He also had hearing levels of 10, 10, 5, 10, 
and 10 dB for the respective frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz.  The average hearing threshold for 
those frequencies was only 9 dB.  Thus, the only usable 
(for rating purposes) VA audio compensation examination of 
record, i.e., the December 2002 VA examination, shows 
auditory thresholds and speech recognition scores well within 
the standards of normal hearing under 38 C.F.R. § 3.385 and 
Hensley, 5 Vet. App. 157.  

And explained, the Board cannot also consider the more recent 
May and August 2006 VA audiological examination results 
because the examiners considered them unusable for rating 
purposes, due to inconsistent data obtained for each 
respective examination.

So based on the available evidence, the Board finds that the 
results of the veteran's hearing evaluations do not meet the 
requirements for concluding he has a right ear hearing loss 
"disability" for VA compensation purposes.  His VA treatment 
records and the results of his December 2002 VA audiological 
compensation examination show the threshold minimum 
requirements of 38 C.F.R. § 3.385 have not been met.  Indeed, 
none of the post-service medical evidence reveals auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz were 40 decibels or greater; nor were the 
auditory thresholds for at least three of these frequencies 
shown to be 26 decibels or greater; nor were speech 
recognition scores using the Maryland CNC Test less than 94 
percent.  

So, simply stated, this medical evidence outweighs the 
veteran's personal belief that he has a right ear hearing 
loss disability attributable to his military service.  
Thus, absent current disability, service connection for 
hearing loss in this ear cannot be granted.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

The veteran, through his representative's July 2008 informal 
hearing presentation, contends that special consideration 
under 38 C.F.R. § 3.383(a)(3) is warranted.  Under 38 C.F.R. 
§ 3.383, special consideration for paired organs allows for 
compensation as if both ears were service connected where 
there is hearing impairment in one ear, compensable to a 
degree of 10 percent or more as a result of service-connected 
disability, and hearing impairment in the other ear, as a 
result of nonservice-connected disability, which meets the 
provisions of 38 C.F.R. § 3.385.  Compensation is payable 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  See 38 
C.F.R. § 3.383(a)(3).

But here, 38 C.F.R. § 3.383 is clearly not applicable.  As 
discussed, the veteran's claimed hearing loss of the right 
ear is not sufficiently disabling to meet the provisions of 
38 C.F.R. § 3.385, which by itself is dispositive against 
application of 38 C.F.R. § 3.383.  And moreover, although the 
veteran is service-connected for left ear hearing loss, that 
condition has only been assigned a noncompensable 
(zero percent) disability rating, not the requisite 10 
percent rating needed to qualify for special consideration 
under 38 C.F.R. § 3.383.  Given this, the hearing acuity of 
his right ear must be considered normal for the purposes of 
evaluating the 
service-connected disability at issue.  VAOPGCPREC 32-97, 62 
Fed. Reg. 63,604 (July 1, 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hearing loss of 
the right ear.  So there is no reasonable doubt to resolve in 
the veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

The claim for service connection for hearing loss of the 
right ear is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


